UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q Mark One T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-49638 INTERNATIONAL COMMERCIAL TELEVISION INC. (Exact name of small business issuer as specified in its charter) Nevada 76-0621102 State or other jurisdiction of incorporation or organization (IRS Employer Identification No.) 299 Madison Avenue N. Suite C Bainbridge Island, WA 98110 (Address of principal executive offices) (206) 780-8203 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo o Indicate by check-mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes TNo o Indicate by check-mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”,” accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non - accelerated filer o(Do not check if smaller reporting company) SmallerreportingcompanyT Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes oNo T State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of August 11, 2010, the Issuer had 14,505,912 shares of common stock, par value $0.001 per share, issued and outstanding. Page 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4. CONTROLS AND PROCEDURES 23 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 24 ITEM 1A. RISK FACTORS 24 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM 3. DEFAULTS ON SENIOR SECURITIES 24 ITEM 4. REMOVED AND RESERVED 24 ITEM 5. OTHER INFORMATION 24 ITEM 6. EXHIBITS 24 SIGNATURES 26 Page 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 4 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 (unaudited) 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) 6 Notes to the Consolidated Financial Statements 7-18 Page 3 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF June30,2010 December31,2009 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of doubtful account reserves of $3,136 and $586 respectively Inventories, net Prepaid expenses and deposits Total current assets Furniture and equipment Less accumulated depreciation Furniture and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Accounts payable - related parties Deferred revenue Tax penalties payable Note payable to shareholder Total current liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ DEFICIT: Preferred stock 20,000,000 shares authorized, no shares issued and Outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized,14,505,912 issued and outstanding as of June 30,2010 andDecember 31, 2009 Additional paid-in-capital Accumulated deficit ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ See accompanying notes to consolidated financial statements. Page 4 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Forthethreemonthsended Forthesixmonthsended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 NET SALES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES: General and administrative Selling and marketing Total operating expenses OPERATING INCOME (LOSS) INTEREST INCOME NET INCOME (LOSS) BASIC NET INCOME (LOSS)PER SHARE $ ) $ $ ) $ ) DILUTED NET INCOME (LOSS) PER SHARE $ ) $ $ ) $ ) See accompanying notes to consolidated financial statements. Page 5 Table of Contents INTERNATIONAL COMMERCIAL TELEVISION INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $
